Citation Nr: 1606477	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to the Veteran's service-connected disabilities.  

2.  Entitlement to service connection for hypertension, claimed as secondary to the Veteran's service-connected disabilities, to include medication. 

3.  Entitlement to a disability rating in excess of 30 percent for right maxillary sinusitis associated with nose fracture.

4.  Entitlement to a disability rating in excess of 20 percent for temporomandibular joint syndrome (TMJS) with myofascial pain and headaches.  

5.  Entitlement to a disability rating in excess of 10 percent for fracture of the right fifth metacarpal base post-operative excision of loose bony fragment.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty July 1985 to November 1985 and March 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2011 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  

The Veteran testified at a videoconference hearing in May 2013.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disability and hypertension, as well as entitlement to a higher disability rating for right maxillary sinusitis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's TMJS manifested with TMJ pain and chronic headaches, but without limitation of the inter-incisal range or lateral excursion and without characteristic prostrating attacks of migraine headaches.  

2.  The Veteran's fractured right fifth metacarpal base manifested without the equivalent of amputation of the fifth metacarpal, limitation of motion of the remaining digits, functional limitation of the hand, or ankylosis of the wrist.    


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 20 percent for TMJS with myofascial pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.124a, Diagnostic Code 8100, 4.150, Diagnostic Code 9905 (2015).

2.  The criteria for a disability rating in excess of 10 percent for fracture of the right fifth metacarpal base post-operative excision of loose bony fragment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.71a, Diagnostic Code 5227 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The record shows that through a VCAA letters dated in May 2009 and September 2010, the Veteran was informed of the information and evidence necessary to substantiate the claims for an increased rating.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  The Veteran was also advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was readjudicated in June 2012.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, lay evidence, and VA examination reports.  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issue on appeal and focused on the elements necessary to substantiate the claim for increased benefits.  Both the VLJ and the Veteran's representative asked specific questions directed at identifying the level of severity of the Veteran's disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Higher Rating - TMJS

The Veteran's TMJS is rated at 20 percent.  Although it is noted that the disability is rated under Diagnostic Code 9905 for limited motion of temporomandibular articulation, the Veteran's disability is also considered for headaches under Diagnostic Code 8100.  The Board will consider both regulations. 

Under Diagnostic Code 9905, inter-incisal range of 0 to 10 mm warrants a 40 percent disability rating, 11 to 20 mm warrants a 30 percent disability rating, 21 to 30 mm warrants a 20 percent disability rating, and 31 to 40 mm warrants a 10 percent disability rating.  Additionally, a range of lateral excursion from 0 to 4 mm warrants a 10 percent disability rating.  The regulation notes that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150. 

A June 2009 dental and oral VA examination showed tender TMJs.  The inter-incisal range of motion showed inter-incisal vertical opening greater than 50 mm.  The right lateral excursion of the mandible was 8 mm and the left lateral excursion of the mandible was 9 mm.  The examiner noted popping of the left TMJ.  

The remainder of the Veteran's treatment records note TMJ pain, occasional popping, and headaches, but do not indicate a more severe inter-incisal range of motion or lateral excursion.  Therefore the Veteran is not entitlement to a separate compensable disability rating under Diagnostic Code 9905. 

Under Diagnostic Code 8100, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraines with less frequent attacks warrant a noncompensable rating.  38 C.F.R. § 4.124a.  

To receive a higher disability rating, the Veteran's headaches must show characteristic prostrating attacks occurring on average once per month over the prior several months.  

The Veteran's VA treatment records show consistent complaints of headaches without becoming prostrating.  A December 2009 examination showed headaches every two to three days that were not prostrating.  The examiner noted no nausea or vomiting, no photophobia or neurological deficits, and intact cranial nerves.  

The Board notes that although the Veteran has frequent headaches, they do not rise to the level of characteristic prostrating attacks.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

Higher Rating - Fracture of the Right Fifth Metacarpal Base 

The Veteran's fracture of the right fifth metacarpal base post-operative excision of loose bony fragment (here after fifth metacarpal  disability) is rated under Diagnostic Code 5227.  Under that Diagnostic Code, ankylosis of the fifth metacarpal  warrants a 0 percent disability rating.  The regulation notes that the rater should consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

The Board acknowledges that the Veteran has asserted and the treatment records show complaints of pain in the hand related to his fifth metacarpal  disability.  It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  Here, the Veteran is currently in receipt of a 10 percent disability rating for painful motion. 

To receive a higher disability rating, the evidence must show limitation of motion of other digits or interference with overall function of the hand.  

A May 2008 VA examination showed intermittent pain located in the area of the fracture site, mainly brought about with gripping activities.  The fingers aligned normally throughout.  The Veteran had normal grip strength and normal opposition of the thumb to the fingers.  The range of motion was normal without pain on any range of motion for all the fingers of the right hand.  Range of motion testing of the wrist showed 60 degrees extension, 55 degrees flexion, radial deviation to 10 degrees, and ulna deviation to 40 degrees, with pain at the end of each range.  The examiner noted no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive stress testing against resistance.  

Although the Veteran experienced some limitation of motion of the wrist, it was not significant enough to warrant a separate disability rating, as entitlement to an increased disability rating based on limitation of motion of the wrist would require ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

A June 2009 VA examination noted tenderness at the base of the fifth metacarpal.  The Veteran could oppose the thumb and all digits easily.  He had normal flexion and extension of all digits.  The wrist had dorsiflexion to 70 degrees and palmar flexion to 80 degrees on three repeats each without pain, and ulnar deviation to 45 degrees and radial deviation to 20 degrees on three repeats each without pain, weakness, fatigability, or loss of endurance.  

The January 2015 VA examiner noted no gap between the pad of the thumb and the fingers and normal range of motion.  The Veteran was able to perform repetitive testing with no additional functional loss or range of motion after three repetitions.

The record is silent regarding any limitation of function of the hands, limitation of motion of the remaining fingers, ankylosis of the wrist, or evidence that the Veteran's disability is equivalent to the amputation of the fifth metacarpal .  For these reasons, the Board finds that the criteria for a disability rating in excess of 10 percent have not been met or approximated at any time during the rating period.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's TMJS is manifested with TMJ pain and chronic headaches.  These manifestations are contemplated in the applicable rating criteria and are addressed under Diagnostic Codes 8100 and 9905.  Additionally, the Veteran's fifth metacarpal  disability manifested with pain and tenderness.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his description of TMJS symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran's disabilities have not affected his ability to work.  The Veteran maintained substantial employment with this current level of disability for many years.  The Veteran has been found to be currently disabled due to his diagnosed multiple sclerosis, which is not service-connected.  Therefore, the Board finds that referral for consideration of TDIU based on the increased rating claim for TMJS and a fifth metacarpal disability is not warranted.  


ORDER

Entitlement to a disability rating in excess of 20 percent for TMJS with myofascial pain and headaches is denied.  

Entitlement to a disability rating in excess of 10 percent for fracture of the right fifth metacarpal base post-operative excision of loose bony fragment is denied.  


REMAND

The Board notes that the Veteran did not have a diagnosed psychiatric disability at the time of the prior May 2011 VA examination.  Since that time, VA treatment records show a diagnosis of unspecified depressive disorder and unspecified psychotic disorder in December 2014 and a somatic symptom disorder versus unspecified depression in January 2015.  As the Veteran has been diagnosed with a psychiatric disability, the Board finds that a new VA examination to determine whether the Veteran's current disability is causally related to his service-connected disabilities is warranted. 

Regarding the Veteran's claim of service connection for hypertension, the record contains a VA examination dated January 2011.  Although the VA examiner addressed the secondary service connection claim, he failed to address the issue of aggravation.  Therefore, the Board finds that this opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).

Regarding the issue of entitlement to a disability rating in excess of 30 percent for the Veteran's right maxillary sinusitis, the Board finds that a new VA examination is necessary.  The Veteran was examined in January 2015.  The examiner diagnosed allergic rhinitis and deviated nasal septum.  The examiner noted no treatment or complaints for sinusitis in the prior 16 months.  The examiner should determine if the Veteran's rhinitis and deviated septum are causally related to the Veteran's sinusitis or nasal fracture during service.  The examiner should also address whether the symptoms of sinusitis and rhinitis may be differentiated.  He should note whether the lack of symptoms of sinusitis may be interpreted as a temporary remission or a complete resolution of the Veteran's service-connected sinusitis.  Finally, the examiner should not whether there is a greater than 50 percent obstruction of the nasal passages as this question was left blank during the January 2015 VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Appellant that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the disabilities on appeal.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all outstanding VA treatment records not already of record.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his psychiatric disabilities.  The examiner should review the claims file, note all diagnosed psychiatric disabilities, and then address the following questions:

a.)  Is it at least as likely as not that any psychiatric disability was caused by the Veteran's service?  

b.)  Is it at least as likely as not that any psychiatric disability was caused by the Veteran's service-connected disabilities, specifically sinusitis, TMJ syndrome with myofascial pain, fracture of right fifth metacarpal base, tinnitus, and nose fracture?  

c.)  Is it at least as likely as not that any psychiatric disability was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected disabilities, specifically sinusitis, TMJ syndrome with myofascial pain, fracture of right fifth metacarpal base, tinnitus, and nose fracture?  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  

4.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his hypertension claim.  The examiner should review the claims file and then address the following questions:

a.)  Is it at least as likely as not that the Veteran's hypertension was caused by the Veteran's service?  

b.)  Is it at least as likely as not that the Veteran's hypertension was caused by the Veteran's service-connected disabilities, specifically sinusitis, TMJ syndrome with myofascial pain, fracture of right fifth metacarpal base, tinnitus, and nose fracture, or by any medications used to treat those disabilities?  

c.)  Is it at least as likely as not that the Veteran's hypertension was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected disabilities, specifically sinusitis, TMJ syndrome with myofascial pain, fracture of right fifth metacarpal base, tinnitus, and nose fracture, or by any medications used to treat those disabilities?  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report

5.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


